        Case 7:17-cv-09725-PMH
Case 7-17-cv-09725-PMH          Document
                          Document       81 inFiled
                                   78 Filed    NYSD 04/27/20 Page 1 ofPage
                                                      on 04/24/2020    2   1 of 2




                              MARIN GOODMAN, LLP
                                                  Attorneys At Law



                                    500 Mamaroneck Avenue
                                           Suite 102
                                   Harrison, New York 10528
                                      Tel (212) 661-1151
                                      Fax (212) 661-1141
                                                                                Russell S. Jamison,
                                                                                            Partner
                                                                                rjamison@maringoodman.com

                                                     April 24, 2020

VIA ECF
Honorable Philip M. Halpern
United States Courthouse
500 Pearl Street, Room 1950
New York, NY 10007

                       Re:    Armand v. Marin Goodman LLP, et al.
                              Case No.: 7:17-cv-09725 (PMH)

Dear Judge Halpern:

        I write on behalf of all defendants and with the consent of plaintiff’s counsel. The parties
jointly requested an extension to file a proposed revised case management order by today which
was granted by the Court. While the parties have been able to generally agree on the proposed
revisions, we have been unable to finish confirming all the new proposed dates by today’s deadline.

         As such, both sides will continue to speak over the weekend and request a brief extension
to file the revised proposed order on Monday, April 27, 2020.

       Thank you again for your attention in this matter.


                                              Respectfully submitted,



                                              Russell S. Jamison


                                              /s/ Richard P. Marin
                                              Richard P. Marin, pro se
         Case 7:17-cv-09725-PMH
 Case 7-17-cv-09725-PMH          Document
                           Document       81 inFiled
                                    78 Filed    NYSD 04/27/20 Page 2 ofPage
                                                       on 04/24/2020    2   2 of 2
   MARIN GOODMAN, LLP
                   Attorneys At Law
  April 24, 2020
  Page 2 of 2



                                              /s/ Fredric B. Goodman
                                              Fredric B. Goodman, pro se

  cc:    VIA EMAIL (vanlareesq@aol.com)
         The Law Offices of Albert Van-Lare
         125 Maiden Lane, Suite 510
         New York, NY 10038


The Court is in receipt of the jointly submitted proposed case management plans (Docs. 79 and
80). The parties are instructed to re-submit, by April 29, 2020, my Civil Case Management Plan
(available at nysd.uscourts.gov/hon-philip-m-halpern). The Clerk is instructed to terminate ECF No.
78.
                                       SO ORDERED.
Dated: New York, NY
        April 27, 2020                 _____________________
                                       Philip M. Halpern, U.S.D.J.
